DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to claims 1, 23 and 32, the cancellation of claims 24 and 36, the addition of new claims 39-41 and the arguments presented has overcome the rejection of claims 20-22 and 25-35 as being unpatentable over Nakafuji and the objection to claims 23-24 and 36-38 presented in the previous Office Action dated 12/21/2021. Therefore, the Examiner has withdrawn the previously presented rejection and objection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 20-22 and 25-35 were rejected as being obvious in view of the disclosures and illustrations of Nakafuji. IN addition claims 23-24 and 36-38 were objected to as depending from a rejected base claim but also indicated as including allowable subject matter and they would be allowable if rewritten in independent form to include the recitations of the base claim from which they depend and any intervening claims. Presently, Applicant has amended independent claim 20 to now recite the allowable subject matter of cancelled claim 24 and has amended independent claim 32 to now recite the allowable subject matter of cancelled claim 36. Applicant has also amended previously objected to dependent claim 23, by rewriting claim 23 in independent form. These amendments to claims 20, 23 and 32 has overcome the previously presented rejection and objection in the Office Action dated 12/21/2021. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Nakafuji to teach and/or suggest the limitations of independent claims 20, 23 and 24 as amended or teach and/or suggest the compositions as recited in independent claims 20, 23 and 24. Therefore, independent claim 20, claims 21-22, 25-26 and new claims 39-41 depending therefrom as well 
Independent claim 27 is directed to a method of manufacturing a resist layer that incorporates the allowable resist underlayer composition of independent claim 20. Therefore, independent claim 27 and claims 28-29 depending therefrom are allowable. Independent claim 30 is directed to a method of manufacturing a semiconductor device that incorporates the allowable resist layer manufacturing method of claim 27. Therefore, independent claim 30 and claim 31 depending therefrom are allowable. With no outstanding rejection and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899